DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
 

Election/Restrictions
Newly submitted claims 33-40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: A reinforcing bar chair is a different invention from the originally claimed prefabricated floor panel system and the invention of the reinforcing bar chair would require a different search in a different classification and a different prior art.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 33-40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reid (US Patent No. 5,337,532).
For claim 1, Kim et al. discloses a prefabricated floor panel system (figs. 1-3) used in stay in place formwork for pouring concrete floors, the prefabricated floor panel system comprising: a top (fig. 3, 17) and having walls (22) depending downwardly at an upper lateral edge of the wall from each outermost lateral edge of the top, a lower lateral edge of each wall having a ledge (19) extending outwardly away from the top, a first ledge of one prefabricated floor panel system capable of overlying another ledge of an adjacent prefabricated floor panel system (fig. 3, 18-19) to allow for the one prefabricated floor panel system to be joined to the adjacent prefabricated floor panel system to form a channel, the first ledge of the prefabricated floor panel system being provided with a reinforcing bar (fig. 1, 14) positioned longitudinally within the channel, positioned below the top, spaced away from the wall and the first ledge of the prefabricated floor panel system, the reinforcing bar being supported by a plurality of a reinforcing bar chairs (figs. 1&4, 15) spaced along the length of the prefabricated panel system, the reinforcing bar chairs being attached to the first ledge or wall such that there are no significant interfering structures projecting from a lower surface of the first ledge, the other ledge of the prefabricated floor pane system being free of interfering structures above the ledge to allow the first ledge of one prefabricated floor panel system to overlie the other ledge of an adjacent prefabricated floor panel system to allow for the one prefabricated, floor panel system to be joined to the adjacent prefabricated floor panel system to form a channel.
For claim 2, Reid discloses that the prefabricated floor panel system is provided with internal longitudinally extending channels (fig. 2, 23), the channels having walls of a similar configuration to the walls at the outermost lateral edges of the top and a base of a similar configuration to the ledges of the walls at the outermost lateral edge of the top.
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Reid (US Patent No. 5,337,532) in view of Barton (US Patent No. 1,708,352).
For claim 11, Reid discloses a prefabricated floor panel system (figs. 1-3) used in stay-in-place formwork for pouring concrete floors, the prefabricated floor panel system comprising: a top (17) and having walls (22) depending downwardly at an upper lateral edge of the wall from each outermost lateral edge of the top, a lower lateral edge of each wall having a ledge (19) extending outwardly away from the top, the ledge of one prefabricated floor panel system capable of overlying the ledge of an adjacent 
Reid does not disclose that the reinforcing bar chairs are attached to the wall and/or the top of the prefabricated floor panel system and at a lower edge having a leg extending from and spaced away from the wall of the channel to a U-shaped reinforcing bar saddle spaced away from the wall and ledge, the reinforcing bar being attached to the reinforcing bar saddle.
Barton discloses a prefabricated floor panel system (fig. 3) used in stay-in-place formwork for pouring concrete floors, the prefabricated floor panel system comprising a top (top of 15a) and having walls (vertical walls of 15a) depending downwardly at an upper lateral edge of the wall from each outermost lateral edge of the top, a lower lateral edge of each wall having a ledge (lower horizontal part of 15a) extending outwardly away from the top, at least one outermost lateral edge of the prefabricated floor panel system being provided with a reinforcing bar (16) spaced away from the wall and ledge of the prefabricated floor panel system, the reinforcing bar being supported by a plurality of first reinforcing bar chairs (10) being attached to the wall of the prefabricated floor panel system and at a lower edge having a leg extending from and spaced away from the wall of the channel to a U-shaped reinforcing bar saddle (saddle supporting 16) spaced away from the wall and ledge, the reinforcing bar being attached to the reinforcing bar saddle.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the application to modify the reinforcing bar chairs of Reid so that they are attached to the wall and/or the top of the prefabricated floor panel system and at a lower edge having a leg extending from 
For claim 12, the combination discloses that the prefabricated floor panel system is provided with internal longitudinally extending channels (fig. 2, 23), the channels having walls of a similar configuration to the walls at the outermost lateral edges of the top and a base of a similar configuration to the ledges of the walls at the outermost lateral edge of the top.
For claim 13, the combination discloses that the prefabricated floor panel system further comprises a plurality of individual floor panels (Reid fig. 3) joined one to another along lateral edges of the floor panels (fig. 3, 18-19), each floor panel having a top and having walls depending downwardly at an upper lateral edge of the wall from each lateral edge of the top, a lower lateral edge of each wall having a ledge (19) extending outwardly away from the top, the ledge of one floor panel overlying the ledge of an adjacent floor panel to allow for the one floor panel to he joined to the adjacent floor panel to form an internal longitudinally extending channel, each of the internal longitudinally extending channels formed being provided with at least one reinforcing bar (fig. 1, 14) spaced away from the walls and ledges of the joined floor panels, the reinforcing bar being supported by a plurality of a second reinforcing bar chair (15) spaced along the length of the channel, the second reinforcing bar chairs being attached by feet to a ledge forming the channel and having legs extending from the feet to a U shaped reinforcing bar saddle (fig. 4, 26) for supporting and attaching the reinforcing bar spaced away from the walls and ledges of the joined floor panels.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Reid (US Patent No. 5,337,532) in view of Barton (US Patent No. 1,708,352) as set forth in the rejection of claim 13, and further in view of Patrick et al. (US Patent No. 1,708,352).
For claim 14, the combination does not disclose that one or more of the walls, ledges and top are provided with reinforcing structures to strengthen the prefabricated floor panel system.
Patrick et al. discloses a prefabricated floor panel system (figs. 2 and 7) used in stay-in-place formwork for pouring concrete floors, the prefabricated floor panel system comprising: a top (fig. 7, 33) and having walls (35) depending downwardly at an upper lateral edge of the wall from each outermost lateral edge of the top, a lower lateral edge of each wall having a ledge (6, 41) extending outwardly away from the top, the ledge of one prefabricated floor panel system capable of overlying the ledge of an adjacent prefabricated floor panel system to allow for the one prefabricated floor panel system to be joined to the adjacent prefabricated floor panel system to form a channel (fig. 2, 37, 38), wherein at least one or more of the walls, ledges and top are provided with reinforcing structures (fig. 8, 51) to strengthen the prefabricated floor panel system.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to provide reinforcing structures on one or more of the walls, ledges and top of the combination as made obvious by Patrick et al. to increase the strength and load bearing ability of the system.
For claim 15, the combination discloses the obviousness of using ribs (Patrick et al. fig. 8, 51) to reinforce the walls and it would be obvious to one having ordinary skill to extend the ribs longitudinally of the walls to provide reinforcement in the transverse direction and since a rearrangement of already disclosed elements are obvious to one having ordinary skill in the art.
For claim 16, the combination discloses the obviousness of using ribs (Patrick et al. fig. 8, 51) to reinforce the walls and it would be obvious to one having ordinary skill to extend the ribs laterally across the walls to provide reinforcement in the longitudinal direction and since a rearrangement of already disclosed elements are obvious to one having ordinary skill in the art.
For claim 17, the combination discloses the obviousness of providing ribs (Patrick et al. fig. 5, 43) on the walls of the floor panel system and it would be obvious to one having ordinary skill in the art at the .

Allowable Subject Matter
Claims 4-10, 18-32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record neither anticipates or makes obvious a prefabricated floor panel system with the limitations set forth in claims 1-4.

Response to Arguments
The arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633